Exhibit 10.5

 

FIRST AMENDMENT TO SUBORDINATION AGREEMENT

 

This FIRST AMENDMENT TO SUBORDINATION AGREEMENT (this “Amendment”), dated as of
March 10, 2005, is made by and among WELLS FARGO BUSINESS CREDIT, INC. (“Wells
Fargo”), MEDALLION CAPITAL, INC. (“Medallion”) (Wells Fargo and Medallion being
each a “Lender” and collectively the “Lenders”), USPOLY COMPANY (the “Company”)
and SPELL CAPITAL PARTNERS, LLC (the “Subordinated Creditor”).

 

RECITALS

 

The Lenders, the Company and the Subordinated Creditor are parties to a
Subordination Agreement dated as of September 27, 2004 (the “Subordination
Agreement”).

 

The Company and the Subordinated Creditor have requested that certain amendments
be made to the Subordination Agreement, which the Lenders are willing to make
pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. Defined Terms. Capitalized terms used in this Amendment which are defined in
the Subordination Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2. Terms of Subordination. Section 2 of the Subordination Agreement is amended
by deleting the amount “31,250” as it appears in the last paragraph thereof and
by substituting the amount “37,500” in lieu thereof.

 

3. Consent to First Amendment. The Subordinated Creditor hereby consents to the
execution and delivery of any amendments to the Senior Loan Agreement or any of
the Loan Documents (as defined in the Senior Loan Agreement) referred to therein
that are dated concurrently herewith.

 

4. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Subordination Agreement shall remain in full force
and effect and shall apply to any advance or letter of credit thereunder.

 

5. Effectiveness. This Amendment shall be effective as of the date first above
written upon the complete execution and delivery (whether by facsimile or
otherwise) thereof.

 

6. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

SPELL CAPITAL PARTNERS, LLC

     

USPOLY COMPANY

By:

 

/s/ William H. Spell

     

By:

 

/s/ William H. Spell

   

Name: William H. Spell

         

Name: William H. Spell

   

Its: President

         

Its: President

WELLS FARGO BUSINESS CREDIT, INC.

     

MEDALLION CAPITAL, INC.

By:

 

/s/ Mona M. Krueger

     

By:

 

/s/ Thomas F. Hunt, Jr.

   

Name: Mona M. Krueger

         

Name: Thomas F. Hunt, Jr.

   

Its: Vice-President

          Its: President

 

2